DETAILED ACTION
This is responsive to the RCE filed 17 December 2021.
Claims 1-3, 11-13 and 18-20 are currently pending and considered below.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 11-13 and 18-20 have been considered but are moot in view of the new grounds of rejections herein.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 12-13 claim 1 recites the limitation “the keyword set by the setting unit whose number of appearances is equal to or larger than a predetermined threshold 
Claim 20 recites similarly deficient limitations and is likewise rejected. The remaining claims are rejected for depending upon a rejected claim and failing to overcome their respective parent claim’s deficiencies.
	According to the specification and in order to overcome the above indefiniteness issues, lines 9-15 of claim 1 will be interpreted as follows:
a setting unit that sets a keyword according to an operating state of the image forming unit; and a counting unit that counts the number of times the keyword appears in the collected data, wherein the selecting unit selects the piece of data based on the keyword and a synonym regarded as synonymous with the keyword set by the setting unit, wherein a number of appearances based the number of times the keyword appears in the collected data is equal to or larger than a predetermined threshold value, and wherein the number of times the synonym appears in the collected data is counted with the number of times the keyword appears in the collected data for the number of appearances.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (USPN 7,860,722) in view of Ukai (US PGPub 2020/0013389).
Claim 1:
Chow discloses an information processing apparatus comprising: 
a collecting unit that collects data from communication devices (“receives or otherwise intercepts captured audio of a conversation taking place”, col. 14, lines 6-11, see also col. 7, lines 8-13 and col. 9, lines 4-23); 
a receiving unit that receives a selection condition (“create or modify a word list that contains the keywords to be detected during the conversation”, col. 13, lines 63-67); 
a selecting unit that selects a piece of data from the collected data based on the selection condition received by the receiving unit (“If a keyword is detected in block 603, hybrid keyword detection server 104 may take appropriate action in block 604. … may store the conversation in storage 106 for future review”, col. 14, lines 25-32, see also “store (e.g., selected ones or portions) of the analyzed captured audio data to data storage 106 for preservation (e.g., as evidence)”, col. 12, lines 30-37); and 
an output unit that outputs the selected piece of data to a subsequent processing unit (“may store the conversation in storage 106 for future review, as examples”, col. 14, lines 25-32, see also “store (e.g., selected ones or portions) of the analyzed captured audio data to data storage 106 for preservation (e.g., as evidence)”, col. 12, lines 30-37)

a setting unit that sets a keyword according to an operating state of the image forming unit, wherein the selecting unit selects the piece of data based on the keyword (col. 13, lines 56-63) and a synonym regarded as synonymous with the keyword set by the setting unit (col. 3, lines 37-46, see also col. 4, lines 50-58), wherein a number of appearances based the number of times the keyword appears in the collected data is equal to or larger than a predetermined threshold value (col. 14, lines 25-32, note that in this case the predetermined threshold is one). 
Chow does not explicitly disclose a counting unit that counts the number of times the keyword appears in the collected data and wherein the number of times the synonym appears in the collected data is counted with the number of times the keyword appears in the collected data for the number of appearances.
In a similar system detecting a keyword in collected data by determining a number of appearances based on the keyword, Ukai discloses a counting unit that counts the number of times the keyword appears in the collected data (“the frequency analyzer 13 calculates, for each word, how many times the word is included in utterances of users in a conference”, [0038]) and wherein the number of times the synonym appears in the collected data is counted with the number of times the keyword appears in the collected data for the number of appearances (“the appearance frequency of the synonym is added to the appearance frequency of the specific word, and the sum is regarded as the appearance frequency of a specific word group”, [0040]). 
a situation in which the appearance frequencies of a plurality of words used in practically the same meaning are calculated separately” (Ukai, [0041]).
Claim 2:
Chow in view of Ukai discloses the information processing apparatus according to claim 1, wherein the receiving unit receives the keyword as the selection condition (Chow, col. 13, lines 63-67). 
Claim 3:
Chow in view of Ukai discloses the information processing apparatus according to claim 2, wherein the selecting unit selects the piece of data based on the keyword (Chow, col. 14, lines 25-32, see also col. 12, lines 30-37). 
Claim 18:
Chow in view of Ukai discloses the information processing apparatus according to claim 1, wherein the communication devices respectively include audio input devices that input voices, and the collecting unit respectively collects pieces of audio data input to a plurality of the audio input devices (Chow, col. 7, lines 8-13 and col. 9, lines 4-23). 
Claim 19:

Claim 20:
Chow in view of Ukai discloses a non-transitory computer readable medium storing an information processing program causing a computer to function as each of the units of the information processing apparatus (Chow, col. 14, lines 39-49) according to claim 1 as shown above.

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: please see the Office action mailed 27 September 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657